Citation Nr: 1147293	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  04-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Eligibility for death pension benefits as an adult helpless child of the Veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The appellant in this case is the son of the Veteran, who had active service from November 1970 to June 1973.  The Veteran died in July 2000. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2002 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina. 

In July 2005, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

In December 2005, the Board remanded this matter for further development.  When the case was returned to the Board, it remanded it again in November 2009 for compliance with the December 2005 remand.  This case was again remanded by the Board in August 2010, and now returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

Regretfully, the Board finds that a further remand is warranted in this case.  Preliminarily, the Board notes that the evidence of record indicates that the appellant is currently in receipt of Social Security Administration benefits.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72  (1992).  The medical and legal documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim, including particularly medical records dated prior to his 18th birthday, cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Since the appellant has indicated he is in receipt of these benefits, the Board finds that the claim must be remanded in order to further develop the record before it can be adjudicated on the merits.  38 C.F.R. § 3.159(c)(2) (2011).

Further, the Board notes that VA may have a duty to provide a medical examination under 38 U.S.C.A. § 5103A(a).  In Wood v. Peake, 520 F.3d 1345  (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that section 5103A(a) "excuses the VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim." See 38 U.S.C.A. § 5104A(a)(2).  The Board is unable to find that no reasonable possibility exists that a medical examination would aid in substantiating the claim.  As such, the Board finds that it must provide the appellant with a VA examination in order to determine whether the appellant was permanently incapable of self-support at the time of his 18th birthday.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and request that they provide all relevant records pertaining to the appellant.  If these records are unavailable, this should be noted in the record.


2.  After the above development has been completed, and the relevant records associated with the appellant's claim file, please provide the claimant with a VA psychiatric examination. The entire claims file must be made available to the examiner, and the examination report should include a discussion of the appellant's medical history, diagnoses of all current significant disabilities, and statements as to whether each disability found existed at the time of the appellant's 18th birthday.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner is asked to provide an opinion responding to the following question: Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the appellant was permanently incapable of self-support at the time of his 18th birthday (February 16, 1992).  A rationale for all opinions should be provided.  In offering an opinion, the examiner should specifically discuss the report of a September 1989 psychiatric evaluation, as well as the appellant's hospitalization at St. Elizabeth's Hospital in 1993.

2. If the benefit sought on appeal remains denied, the RO must furnish to the appellant an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified by the RO; however, the appellant is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


